Bloodworth, J.
When the entire charge is considered in the light of all the facts of the case, there is nothing in any of the grounds of the motion for a new trial, based upon alleged errors in the charge of the court, or in the refusal to charge, that requires the grant of a new trial; for no reason assigned in the other grounds of the motion is a new trial demanded, and,,as there is evidence to support the finding of the jury, the judgment is

Affirmed.


Broyles, G. J., concurs. Luke, J., dissents.